Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1, “In a discrete supply modulation system, a multi-stage …” should correctly be “A discrete supply modulation system, a multi-stage …””.

Regarding claims 2-10, “The circuit” should correctly be “The discrete supply modulation system”.

Claim 9, line 2, “the circuit” should correctly be “the discrete supply modulation system”.
Claim 10, line 2, “the circuit” should correctly be “the discrete supply modulation system”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balteanu et al. (9,668,215) hereafter called BALTEANU.
Regarding claim 1, BALTEANU (Figs. 16A and 17) discloses an RF system can be read as a modulation system claimed comprising: a power management integrated circuit (PMIC) can be read as a power management circuit (PMC) including inductor (205) and capacitor (207) can be configured as a first pulse shaping network (PSN) stage having an input configured to be coupled to a power management circuit (PMC) and having an output (VREG); see Fig. 17, inductors (241-243), which is the same as inductor (215) of Fig. 16A, in combination with capacitor (162) can be configured as second PSN stages, each of the second PSN stages physically spaced apart, see Figure 17, and distant from the first PSN stage and each of the second PSN stages having an input configured to be coupled to the output of the first PSN stage and having an output configured to be coupled to a bias terminal of an RF amplifier (32, 231-233); and a signal path having a first end coupled to the output of the first PSN stage and having a second end coupled to the input of the second PSN stage.  
Regarding claim 2, wherein the first PSN stage comprises a passive LC filter inductor (205) and capacitor (207).  
Regarding claim 3, wherein the first PSN stage is inherently seen implemented utilizing parasitic inductance and/or capacitive characteristics of at least one of: (a) the PMC; or (b) the signal path coupled between the output of the first PSN stage and the input of the second PSN stage.  
Regarding claim 4, wherein the first PSN stage is inherently seen implemented utilizing parasitic inductance and/or capacitive characteristics and/or resistive characteristics of at least: (a) the PMC; (b) the signal path coupled between the output of the first PSN stage and the input of the second PSN stage; (c) an RF amplifier; and 31Atty. Dckt. No. EWI-002PUS (d) passives components comprising the PSN.  
Regarding claim 5, wherein at least one of the first PSN stage and the second PSN stage comprises at least an inductor and a capacitor, which can be read as a reconfigurable filter circuit.  
	Regarding claim 6, see Figure 17, wherein the second PSN comprises a
plurality of second PSN stages, each of the second PSN stages spaced apart and
distant from the first PSN stage and each of the second PSN stages having an input
configured to be coupled to the output of the first PSN stage and having an cutout
configured to be coupled to a supply terminal of a corresponding one of a plurality of
RF amplifiers (237-233).
Regarding claim 7, wherein PSN stage, PMC and an RF amplifier are proximate to one another, see Fig. 16A and 17.
	Regarding claim 8, wherein at least one PSN stage is provided
entirely from parasitics from one of (1} parasitics from a PMC; (2) parasilics from the
signal path which electrically couples the first stage to the second silage; (3) parasilics
from a signal path which electrically couples at least one stage to an HF amplifier; and
(4) parasitics from an RF amplifier.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balteanu et al. (9,668,215) hereafter called BALTEANU.
Regarding claims 11, 13 and 14, BALTEANU (Figs. 16A and 17) discloses an RF system can be read as a modulation system claimed comprising: a power management integrated circuit (PMIC) can be read as a power management circuit (PMC); an RF amplifier (32) having an RF input (RF_IN), and RF output (RF_OUT) and a supply terminal (VCC_PA); an inductor (215) and a capacitor (162) can be configured as a single stage pulse shaping network having an input coupled to the PMC and having an output coupled to the supply terminal of the RF amplifier, a signal path which electrically couples the input of the single stage PSN to the output of the PMC and the output of the PSN to the supply terminal of the RF amplifier wherein the single stage PSN incorporates at least some parasitic impedance elements (215, 162) from at least one of: (1) the PMC; (2) the signal path which electrically couples the single stage PSN to the RF amplifier; and (3) the RF amplifier.  
Regarding claim 12, wherein at least one of the first PSN stage comprises at least an inductor and a capacitor, which can be read as a reconfigurable filter.  
Regarding claim 15, wherein the RF supply terminal is inherently configured to accept one of: an AC supply bias voltage; and a DC supply bias voltage.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9, calls for the first PSN stage is a first one of a plurality of first PSN stages and the circuit further comprises a plurality of second PSN stages with each of the second PSN stages coupled to one or more first PSN stages.  
Claim 10, calls for the first PSN stage is a first one of a plurality of first PSN stages and the circuit further comprises a plurality of second PSN stages with each of the first PSN stages coupled to two or more second PSN stages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843